630 So. 2d 995 (1994)
MISSISSIPPI COMMISSION ON JUDICIAL PERFORMANCE
v.
Brenda M. FRANKLIN, Justice Court Judge.
No. 93-CC-0960.
Supreme Court of Mississippi.
January 13, 1994.
Luther T. Brantley, III, Jackson, for petitioner.
Anthony L. Farese, Farese Farese & Farese, Ashland, for respondent.
*996 En Banc.
Findings of Fact and Recommendations of the Mississippi Judicial Performance Commission are Affirmed.
HAWKINS, C.J., and DAN M. LEE and PRATHER, P.JJ., and SULLIVAN, PITTMAN, BANKS, McRAE, JAMES L. ROBERTS, Jr. and SMITH, JJ., concur.